Citation Nr: 1813841	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, as secondary to service-connected post traumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran is currently seeking entitlement to service connection for sleep apnea.  A review of the record indicates that the Veteran also has a diagnosis of insomnia.  The Board has recharacterized the claim as service connection for a sleep disorder, to include sleep apnea and insomnia.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a sleep disorder that is caused or aggravated by his service-connected PTSD.  He also asserts that he began experiencing difficulty with sleeping within one year of separation from service and that his wife noticed him gasping for air while sleeping shortly after service.  See February 2016 notice of disagreement and May 2017 statement.  He states that he was diagnosed with sleep apnea in 1972 by a doctor in New York but that these records have been destroyed.  

Although the Veteran was afforded VA examinations in October 2013 and February 2015, additional medical evidence has been associated with the claims file since that time.  A January 2015 private medical record notes that the Veteran's "symptoms began after his tour in Vietnam and exposure to trauma (PTSD)."  A January 2016 private opinion states that he had sleep apnea for many years and it might date to when he was in service.  A May 2017 private medical letter states that the Veteran began to experience difficulty sleeping shortly after returning from Vietnam and that his insomnia "might be related" to his PTSD.  Upon remand, a VA medical addendum opinion should be obtained in afford for an appropriate medical provider to address the additional medical evidence.  

Review of the evidence also indicates that pertinent private treatment records remain outstanding.  Upon remand, the Veteran should be afforded an additional opportunity to identify or submit pertinent private treatment records.        

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since June 2017. 

2.  Afford the Veteran an opportunity to identify or submit any additional pertinent private treatment records, including records from Dr. S.P. and Dr. J.C.   

The identified records should be sought.  Any negative responses should be associated with the claims file. 

If possible, the Veteran himself should submit these records.

3.  Then, obtain an addendum opinion to determine the nature, onset, and etiology of any sleep disorder found to be present. 

No additional examination is needed unless the examiner determines otherwise.  
i) For each sleep disorder found to be present, to include sleep apnea and insomnia, opine as to whether the sleep disorder had its onset in service or is otherwise related to service. 

The evaluator should consider the Veteran's contentions that he began to experience gasping for air while sleeping shortly after separation from service.  

The evaluator should also consider the January 2015 private record that states "symptoms began after his tour in Vietnam and exposure to trauma (PTSD)" and the January 2016 private record that states his sleep apnea might extend to service. 

ii) For each sleep disorder found to be present, to include sleep apnea and insomnia, opine as to whether the sleep disorder is caused by service-connected PTSD. 

The evaluator should consider the October 2013 VA examination report that states that PTSD symptoms include sleep difficulties, the January 2015 private record that states "symptoms began after his tour in Vietnam and exposure to trauma (PTSD)," the January 2016 private record that his sleep apnea might extend to service, and the May 2017 private record that states that insomnia "might" be related to PTSD.  

iii) For each sleep disorder found to be present, to include sleep apnea and insomnia, opine as to whether the sleep disorder is aggravated by service-connected PTSD. 
The evaluator should consider the October 2013 VA examination report that states that PTSD symptoms include sleep difficulties, the January 2015 private record that states "symptoms began after his tour in Vietnam and exposure to trauma (PTSD)," the January 2016 private record that his sleep apnea might extend to service, and the May 2017 private record that states that insomnia "might" be related to PTSD.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


